Hill, J.
1. The act of 1912 (Acts 1912, p. 153), relating to notes given for the sale of stock in incorporated companies, being a substantial reproduction of the act of 1897 (Civil Code, §§ 4293, 4294) relating to notes given for the sale of patent rights, is to be similarly construed, and, being thus construed, is controlled by the decisions in the cases of Smith v. Wood, 111 Ga. 221 (36 S. E. 649); Parr v. Erickson, 115 Ga. *52873 (42 S. E. 240); Hunt v. Davenport, 138 Ga. 622 (75 S. E. 644) ; Heard v. National Bank of Wilkes, ante, 48 (84 S. E. 129).
January 16, 1915.
Complaint. Before Judge Beid. Newton superior court. November 12, 1913.
B. W. Milner, for plaintiffs in error. Rogers & Knox, contra.
2. There was no error in directing a verdict for the plaintiff.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.